Citation Nr: 0802489	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for scars of the face.

3.  Entitlement to service connection for scars of the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1977, August 1982 to September 1982 and August 1990 to July 
1991.  She also served various periods of active duty for 
training (ACDUTRA) during Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the veteran's claims file was later 
transferred to the Boston, Massachusetts, RO.

In September 2007, the veteran was afforded a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  At that hearing, the veteran 
submitted two photographs of her face and waived initial 
consideration of that evidence by the RO.  38 C.F.R. 
§ 20.1304.  

The issues of entitlement to service connection for a low 
back disability and scars of the back being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disability was last denied in a July 1996 
rating decision on the grounds that a low back disability was 
not shown to have been incurred in service, and no appeal was 
initiated from that rating decision.


2.  The evidence received since the prior final July 1996 
rating decision raises the possibility that the veteran 
incurred a low back disability in service.  This evidence is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of sustaining the claim on 
appeal. 

3.  The veteran incurred scars of the face in service.  


CONCLUSIONS OF LAW

1.  The RO's July 1996 denial of service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability, and the claim is reopened.  38 U.S.C.A. §§ 
5107(a), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Scars of the face were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105;.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156

For new and material evidence purposes only, new evidence is 
presumed to be credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The only exception would be where evidence presented 
is either (1) beyond the competence of the individual making 
the assertion or (2) inherently incredible.  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

VA has received new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  The evidence of record at the time of 
the July 1996 rating decision denying entitlement to service 
connection for a low back disability failed to show that this 
disability was incurred in service.  Evidence considered at 
that time included only some of the veteran's service medical 
records.  The RO noted that service medical records for the 
veteran's additional periods of service were not available.

Since July 1996, additional service medical records have been 
obtained, some of which show treatment for low back 
complaints.  Under 38 C.F.R. § 3.156(c), if at any time after 
VA makes a decision on a claim, VA receives relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding the 
provisions regarding new and material evidence.  Thus, the 
receipt of that evidence alone would be sufficient to 
reconsider the claim.

The recently submitted evidence submitted by the veteran also 
includes private treatment records showing diagnosis of a 
post-traumatic back disability and testimony from the 
veteran, stated for the first time, at the aforementioned 
Board hearing, that she suffered a fall in service that 
resulted in back pain.  This evidence is new in that it has 
not been submitted and shows diagnosis of a post-traumatic 
disability and material in that it relates to the 
unestablished fact that a low back disability was incurred in 
service.  The evidence thus raises the possibility that a low 
back disability is related to service.  Accordingly, the 
claim is reopened.

Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2006).

Service medical records dated in April 1981 show that the 
veteran's forehead and face were injured by a .38 caliber 
pistol, which recoiled and hit her while firing at the range.  
Small contusions and minimal bleeding on the bridge of the 
nose and forehead with minimal swelling were noted.  

At the aforementioned Board hearing, the veteran offered an 
in-service history of injury to her face.  Specifically the 
veteran recalled injuring her face when a gun recoiled and 
hit her.  At this Board hearing, the veteran also provided 
pictures of her face, which show scarring.  She related the 
scarring to service.

The veteran's service medical records show that she suffered 
lacerations of some sort to her face in service, she has 
submitted photographs of her facial scars and she is 
competent to relate these scars to this incident.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

The current evidence of record shows that the veteran has 
scars on her face.  Accordingly, the claim of entitlement to 
service connection for scars of the face is granted.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disability is reopened.  To 
that extent only, the appeal is allowed.

Service connection for scars of the face is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a low back 
disability.  After ensuring compliance with the VCAA, the RO 
must readjudicate the claim on a de novo basis.

The veteran's up-to-date VA and private treatment records 
should also be obtained.  Of record are VA treatment records 
dated from approximately 1989 to 1996 and there are no other 
VA treatment records in the claims file.  A February 2001 
treatment record from the Johnson Occupational Center shows 
that the veteran had received recent medical treatment at a 
VA facility.  A review of the record does not reveal that VA 
has attempted to obtain these records.  Accordingly, a remand 
is necessary to have VA attempt to obtain these records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO also should obtain a VA examination that includes an 
opinion addressing the contended causal relationship between 
active service and the veteran's low back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).  The veteran has asserted that she sustained a 
low back disability, including a scar, in service.  Her 
service medical records contain a diagnosis of a low back 
strain, following a complaint of low back pain having its 
onset while bowling in April 1991.  

Medical records show injuries to the low back following 
service.  A December 15, 1995, VA progress note contains a 
note stating that the veteran had been involved in a car 
accident the previous day and then complained of pain in the 
low back.  VA records show that the veteran received physical 
therapy following this injury. 

Apparently beginning in February 2001, the veteran sought 
treatment for a low back injury at the Johnson Occupational 
Medicine Center.  At the time, the veteran presented 
complaining of back pain and explained that about a week 
prior to her visit that she sipped on some ice and fell while 
at work.  She reported pain in her mid back following this 
fall.  Subsequent records show that the veteran was diagnosed 
as having an L4-L5 disc protrusion and was subsequently 
referred to a specialist for treatment.  

At the September 2007 Board hearing the veteran explained 
that she had actually hurt her back during service in a fall 
approximately two weeks prior to the aforementioned April 
1991 report of pain while bowling, and that she did not seek 
medical treatment until it hurt her while bowling.  She also 
stated that she suffered a laceration to her back in this 
fall.  She reported back pain ever since.  

Under the circumstances, a remand is also necessary to obtain 
a medical examination and etiology opinion for the veteran's 
low back disability, including a scar of the back.  The 
evidence indicates that the veteran hurt her back in service 
and that this injury, including a scar of the back, may be 
attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other 
applicable legal precedent.  

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated her for a low back disability 
since her separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed low back 
disability, including a scar of the back.  
The claims folder should be made available 
to the examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed disability 
affecting the low back, to include 
scarring of the back, began during service 
or is causally linked to any incident or 
finding recorded during service. 

4.  Thereafter, readjudicate the claims 
for service connection for a low back 
disability and scarring of the back on a 
de novo basis.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


